ADG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wee eee ee eee eee eee eee eee X
UNITED STATES OF AMERICA PROPOSED ORDER
~ against - Case No. 19-764
ANGELINA BARINI,
Defendant.
wee ee ee eee eee eee eee X

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Andrew D.
Grubin, for an order unsealing the complaint and arrest warrant in the above-captioned
matter because the defendant is scheduled to have her initial appearance today, August 26,
2019.

WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.

Dated: Brooklyn, New York
§ /l¢ , 2019

 

HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
